UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA F I L E E

MAY - h 2011
SAIFULLAH PARACHA, Clerk, U.S. Dismct a dankruptcy
Courts for the District of Co|umbla
Petitioner,
v. Civil Action No. 04-2022 (PLF)

BARACK H. OBAMA, et al.,  

Respondents.

\/\_/\_/\_/\/\/\/\/\/\/\_/

[P SED] ORDER

Before the Court is Petitioner’s motion to stay his case. Respondents do not
oppose the motion. Accordingly, it is ORDERED that

(l) the motion is granted and the case stayed;

(2) the parties’ obligations under this Court’s November 6, 2008 Case
Management Order, as amended on December l6, 2008, shall be suspended with respect
to Petitioner unless and until the Court lifts the stay;

(3) either counsel for Petitioner or counsel for Respondents may lift the stay upon
notice to counsel for the opposing party;

(4) this Court’s September ll, 2008 Protective Order and Procedures for Counsel
Access to Detainees at the United States Naval Base in Guantanamo Bay, Cuba (the
"Protective Order") shall remain in effect while the case is stayed; and

(5) counsel for Petitioner shall continue to have access to Petitioner in accordance
with the terms of the Protective Order, including, but not limited to, access to visit

petitioner in person and to send and receive legal mail, while the petition is stayed.

SO ORDERED.

 

DATED; May  2011